United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1162
                                     ___________

Carl Eric Olsen,                     *
                                     *
           Petitioner,               *
                                     * Petition for Review of an
     v.                              * Order of the United States
                                     * Drug Enforcement Agency.
Drug Enforcement Administration,     *
                                     * [UNPUBLISHED]
           Respondent.               *
                                ___________

                               Submitted: August 25, 2009
                                  Filed: August 26, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Carl Olsen petitions this court, pursuant to 21 U.S.C. § 877, for review of a final
determination by the Drug Enforcement Administration denying his request for a
rescheduling of marijuana based upon its medical usefulness. He maintains that he
has been injured by his inability to use marijuana for religious purposes. Upon de
novo review, we conclude that Olsen lacks standing under Article III of the United
States Constitution. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)
(Article III standing requires “injury in fact,” causal connection between injury and
conduct complained of, and likelihood that injury will be redressed by favorable
decision); Young Am. Corp. v. Affiliated Computer Servs., Inc., 424 F.3d 840, 843
(8th Cir. 2005) (Article III standing is question of subject matter jurisdiction which
this court reviews de novo); Gettman v. DEA, 290 F.3d 430, 433 (D.C. Cir. 2002)
(§ 811(a)(2) does not provide “automatic standing” to petition federal court for review
of DEA’s denial of request; petitioner must have Article III standing). Accordingly,
we dismiss the petition for lack of jurisdiction.
                        ______________________________




                                         -2-